DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 6-22-22 has been entered.  Claim 1 has been amended.  Claims 12-13 and 35-38 have been canceled.  Claims 1-11 and 14-34 are pending.  Claims 1-6 and 34 and species 5) triggering a natural death in said cell from claim 1 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 34 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11 and 18-22 of copending Application No. 15/808,563 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass the same invention and obvious variants thereof and is repeated for the reasons set forth in the preceding Office Action mailed on 4-11-22.
Applicant indicated the double patenting rejection is not active, just provisional.  Applicant will respond when a rejection loses its provisional status (Remarks, p. 5).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant’s amendment filed on 6-22-22 necessitates this new ground of rejection.
The phrase “selected from the group consisting of introducing into said mammal a viral nanoparticle configured with nano-sensor capabilities for a) identifying said cell, b) targeting said cell, and c) triggering a natural death in said cell” in lines 2-4 of amended claim 1 is vague and renders the claim indefinite.  It is unclear whether the phrase “introducing into said mammal a viral nanoparticle configured with nano-sensor capabilities” is intended to be part of the group to be selected from or it is intended to mean that a viral nanoparticle configured with nano-sensor capabilities is introduced into the mammal and then at least one activity is selected from “a) identifying said cell, b) targeting said cell, and c) triggering a natural death in said cell”.  Claims 2-6 and 34 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “the method of claim 12” in line 1 of claim 34 is vague and renders the claim indefinite.  Claim 12 has been canceled.  Claim 34 depends from canceled claim 12.  It is unclear what is intended to be claimed in claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention and is repeated for the reasons set forth in the preceding Office Action mailed on 4-11-22.   Applicant's arguments filed 6-22-22 have been fully considered but they are not persuasive.
The amended claim 1 is interpreted as a method of intercourse with a living cell in a mammal, said intercourse comprising introducing into said mammal a viral nanoparticle configured with nano-sensor capability for at least one activity selected from the group consisting of a) identifying said cell, b) targeting said cell, and c) triggering a natural death in said cell ( item c) is elected species), said method comprising chemically or physically monitoring a population consisting essentially of one or more living cell, said cell expressing a signal reporting at least one characteristic selected from the group consisting of : a physical property and a chemical property, receiving said signal and correlating said signal with an indication of location of said cell to effect said natural death.  The term “identifying” in line 1 of claim 5 is interpreted as “identifying said cell”.
Applicant argues that the skilled artisan had many options for selecting pairs of substances that would bind one to another, for example, one can sequence nucleic acids and synthesize a binding partner, avidin-biotin assays antibody-antigen binding, and ligands and their receptors, and binding a first substance to a second substance does not require undue experimentation.  Numerous interaction pathways have been known in the art.  Knowledge of the precise chemical structure of a first substance is not required for constructing a binding partner.  Chemical interactions involve two molecules contacting each other, often changing a physical presentation, and more apparent physical events are observed.  Correlation is also well known in the art as may reactions are known to be temperature and/or pH sensitive or dependent.  One skilled artisan in practicing the claimed invention would have had the wherewithal to predict the outcomes.  Indication of location is recognition of condition such as decreased pH recognized by one or more substances.  No unpredictability would have been expected and no undue experimentation is required to accomplish such method.  Administration routes were known in the art and therefore do not require undue experimentation to be accomplished (Remarks, p. 8-10).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22 and the following reasons.
The claims read on triggering a natural death in a living cell in a mammal via the use of a viral nanoparticle configured with nano-sensor capabilities by chemically or physically monitoring a population of living cells, said cell expressing a signal reporting at least one characteristic of a physical property or a chemical property, receiving said signal and correlating said signal with an indication of location of said cell.  It is unclear how to trigger a natural death in a living cell in a mammal by introducing a viral nanoparticle to said mammal, and it is also unclear how chemically or physically monitoring a population of cells would be able to trigger a natural death of a living cell in a mammal.  It is unclear a signal reporting at least one characteristic of a physical or chemical property of what is being expressed, what and how the signal is being received and how the signal could be correlated to an indication of location of said cell in a mammal.  There is no correlation between a signal of physical or chemical property and location of a living cell in a mammal.  Further, it is unclear how an indication of location of a living cell in a mammal would be able to trigger a natural death of the living cell in the mammal.
Although there are numerous binding pairs and numerous interaction pathways that were known in the art, however, the claims encompass tens of thousands or millions of combination of unknown substances interacting to each other and delivered by numerous different viral nanoparticle configured with nano-sensor capabilities to a mammal via various administration routes to chemically or physically monitor a population consisting essentially of one or more living cells by expressing a signal reporting at least one physical property or a chemical property, receiving said signal and correlating said signal with an indication of location of said cell, and to trigger a natural death in the living cell in the mammal.  The administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The specification only discloses general descriptions of liposomes, cancer biology, viral biology, and the use of different types of virus including adenovirus, AAV, lentivirus and reovirus etc. for gene transfer.  The specification provides various prophetic examples of using nanoparticles or virus to deliver desired material to target cells, or using a vehicle to deliver effectors in low pH and suitable temperature, and using two probes, probe T and probe H, to deliver metabolic modulation.
The specification fails to provide adequate guidance and evidence for how to specifically trigger a natural death in a living cell in a mammal by chemically or physically monitoring a population of living cells.  The specification fails to provide adequate guidance and evidence for how and where to transmit a signal reporting a chemical or physical property of what within a mammal, how and where the signal is received, and how the signal could be indicative of a location of a cell within a mammal.  The specification fails to provide adequate guidance and evidence for how an indication of location of a living cell in a mammal would be able to trigger a natural death of the living cell in the mammal.  The claims fail to recite any specific substances and specific method steps used for the claimed method to trigger a natural death in the cell in a mammal via various administration routes.  Different combinations of substances used, the type of viral nanoparticle used, the nature of the signal reporting a physical property or a chemical property, how the signal is introduced into a cell in a mammal, how the signal correlates to a location of the cell, and how the location of the cell correlates to the triggering of a natural cell death differ from each other and they are drawn different scientific considerations and have to be considered individually.  The specification fails to provide enabling disclosure of the vast scope of the claimed invention.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the vast scope of the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, there is rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

Applicant argues that claim 1 has been restricted to viral substances and the application clearly provides adequate guidance to practice the invention as embodied in the amended claims.  Cells expressing neurotransmitter receptors are highly correlated with muscle cells at neuromuscular junctions, and cells that incorporate foods are highly correlated to an intestinal location.  The claimed invention is not suggesting that any interactive grouping would effect cell death.  1) engineering is invoked to deliver selected substances to cells with the targeted features, 2) the engineered sensor particles are selected to trigger or effect natural death in a living cells.  The amendment to claim 1 eliminates the need to describe the multiple death triggering methods known in the art beyond those easily recognized in viral infections (remarks, p. 10-11).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22, the reasons set forth above and the following reasons.
The claims encompass tens of thousands or millions of combination of unknown substances interacting to each other and delivered by numerous different viral nanoparticle configured with nano-sensor capabilities to a mammal via various administration routes to chemically or physically monitor a population consisting essentially of one or more living cells by expressing a signal reporting at least one physical property or a chemical property, receiving said signal and correlating said signal with an indication of location of said cell, and to trigger a natural death in the living cell in the mammal.  The administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The specification only discloses general descriptions of liposomes, cancer biology, viral biology, and the use of different types of virus including adenovirus, AAV, lentivirus and reovirus etc. for gene transfer.  The specification provides various prophetic examples of using nanoparticles or virus to deliver desired material to target cells, or using a vehicle to deliver effectors in low pH and suitable temperature, and using two probes, probe T and probe H, to deliver metabolic modulation.
The specification fails to provide adequate guidance and evidence for how to specifically trigger a natural death in a living cell in a mammal by chemically or physically monitoring a population of living cells.  The specification fails to provide adequate guidance and evidence for how and where to transmit a signal reporting a chemical or physical property of what within a mammal, how and where the signal is received, and how the signal could be indicative of a location of a cell within a mammal.  The specification fails to provide adequate guidance and evidence for how an indication of location of a living cell in a mammal would be able to trigger a natural death of the living cell in the mammal.  The claims fail to recite any specific substances and specific method steps used for the claimed method to trigger a natural death in the cell in a mammal via various administration routes.  Different combinations of substances used, the type of viral nanoparticle used, the nature of the signal reporting a physical property or a chemical property, how the signal is introduced into a cell in a mammal, how the signal correlates to a location of the cell, and how the location of the cell correlates to the triggering of a natural cell death differ from each other and they are drawn different scientific considerations and have to be considered individually.  The specification fails to provide enabling disclosure of the vast scope of the claimed invention.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the vast scope of the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Applicant argues that how a signal correlates with location and how location correlates with death of cells at that location has an obvious answer.  A temperature signal highly correlates with the kinetic activities of particles at that location.  A chemical signal would require binding between particles and the location of a first binding particle is highly correlated to the location of a second binding particle.  The recognition the sensor of the signal at the sensed location allows triggering of activity highly correlated to the location of the trigger.  If the activity is cell death promoter, the cell death promoter activity will highly correlate with the sensed signal.  Applicant questioned Examiner’s comment of different scientific considerations (Remarks, p. 11-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22, the reasons set forth above and the following reasons.
It is unclear what kind of signal is expressed by the cell, how the signal reports a physical property (e.g. temperature differential) and/or chemical property (e.g. hydrogen ion concentration), what cell of the mammal expresses the signal, where the cell is located in the mammal, how the physical property and/or chemical property is measured in the mammal, how the different signals correlate to different locations of the cell, and how those different signals can effect said natural death in the mammal.  Different signals report different physical properties and/or chemical properties, different signals can be expressed at different cell types and different locations in the mammal, different signals can correlate to different locations of the cell in the mammal and whether said different signals can effect natural cell death can vary depending on the type of signal used.  Thus, they are drawn to different scientific considerations and they have to be considered individually.

Applicant argues that a temperature differential is between two locations. A nanosensor favoring a high temperature recognizes or identifies a temperature differential.  A pH sensitive substance responds to hydrogen ion concentration.  Both temperature and pH are averages of kinetic energy or H+ distribution at a monitored location.  The claims do not require a reading requiring “unknown substance” to have a temperature differential and a pH.  No undue experimentation is required (Remarks, p. 12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22 and the reasons set forth above.

Applicant argues that a plurality of substances cannot properly be defined as a single substance, i.e. polynucleotide.  Gene transfer is predictable and efficient and viruses transfer their genes into a host cell, and such activity was well known in the art.  Viral infection and the associated gene transfer is very predictable.  Applicant argues that the cited references Kotterman, Shim, Dunbar and Durymanov are not relevant to the instantly claimed invention.   (Remarks, p. 13-14).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22 and the following reasons.
Indeed, a plurality of substances encompass various types of materials and cannot properly be defined as a single substance, such as polynucleotide, which is only an example of the vast variety of the substances.  The plurality of substances can be small organic compounds, a polynucleotide or a protein.  The amended claims read on gene transfer or virus transfer in vivo via various administration routes so as to locate a living cell in a mammal and to trigger a natural death in said cell in vivo.  The administration route includes subcutaneous, intravenous, intramuscular, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The state of the prior art of gene transfer and viral transfer was not well developed and was highly unpredictable before the effective filing date of the claimed invention.  
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, there is rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
A viral nanoparticle can be considered as a viral vector, which is relevant to the cited references set forth above.  Those cited references discuss for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, there is rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Thus, the cited references Kotterman, Shim, Dunbar and Durymanov are relevant to the instantly claimed invention.   

Applicant argues that the present application teaches an invention with several options an artisan might employ to practice the invention and the skilled artisan would not attempt to practice the invention using methods that would not accomplish the intended results.  If the skilled artisan would attempt a risky, the artisan would have reasons and such experimentation would not properly be considered “undue”.  The present invention does not require a diagnosis of cancer. The sensor sense activities associated with cancer cell activity, i.e. departure from normal metabolism to produce an acidic environment and increased temperature.  The claims do not read on specific methods for engineering a virus.  None of the applied references rise to the level of teaching that known and frequently practiced methods of selectively engineering viral particles would have required undue experimentation.  Applicant continues to assert that the Examiner’s imposition of extraneous facets to the invention would not rise to a level to require undue experimentation (Remarks, p. 14-16).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-11-22, the reasons set forth above and the following reasons.
The claims encompass tens of thousands or millions of combination of unknown substances interacting to each other and delivered by numerous different viral nanoparticle configured with nano-sensor capabilities to a mammal via various administration routes to chemically or physically monitor a population consisting essentially of one or more living cells by expressing a signal reporting at least one physical property or a chemical property, receiving said signal and correlating said signal with an indication of location of said cell, and to trigger a natural death in the living cell in the mammal.  There is no evidence of record for what kind of viral nanoparticle has nano-sensor capabilities for identifying the cell or for triggering a natural cell death in vivo.  It is unclear what kind of nano-sensor capability can identify the cell or to trigger a natural cell death in vivo.  Having a reason to perform a risky experiment does not mean that such experiment would not be undue.  
As discussed above, the amended claims read on gene transfer or virus transfer in vivo via various administration routes so as to locate a living cell in a mammal and to trigger a natural death in said cell in vivo.  The administration route includes subcutaneous, intravenous, intramuscular, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  Although the art of preparing a viral vector or viral nanoparticle was not undue experimentation before the effective filing date of the claimed invention, the state of the prior art of gene transfer and viral transfer was not well developed and was highly unpredictable before the effective filing date of the claimed invention.  It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, there is rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Indeed, there are vast amount of options encompassed by the claims.  The specification fails to provide enabling disclosure for the vast scope of the claimed invention.  One of skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632